ORDER

Alket and Laura Vaso have petitioned for judicial review of an order by the Board of Immigration Appeals (BIA) that affirmed an immigration judge’s (IJ) finding that they were subject to removal despite their applications for asylum and the withholding of removal. The parties have waived oral argument and the panel unanimously agrees that oral argument is not needed in this case. Fed. R.App. P. 34(a).
The Vasos are natives and citizens of Albania. Laura Vaso was admitted to the United States on September 10, 1996, as a non-immigrant student authorized to remain until August 15, 1997. Alket Vaso was admitted to the United States on June 4, 1997, as a non-immigrant spouse of a student and was also authorized to remain in the United States until August 15, 1997. Neither departed the country. On November 12, 1997, the INS issued separate notices charging the Vasos with removability. At a hearing before an IJ, the Vasos conceded removability and applied for asylum. After the hearing, the IJ denied Alket’s request for asylum and withholding of removal, ordering him removed. The IJ denied asylum to Laura but granted her request for voluntary departure.
Following review of the IJ’s decision, a single member of the BIA determined that there was no reasonable possibility that the results reached by the IJ were incorrect. 8 C.F.R. § 1003.1(a)(7)(ii). Pursuant to § 1003.1(a)(7)(iii), the board member issued a “streamlined” order on June 23, 2002, which summarily affirmed, without opinion, the IJ’s decision.
The Vasos challenge the constitutionality of the Board’s streamlining procedures, arguing that the procedures violated their due process rights. However, in Denko v. INS, 351 F.3d 717, 727-32 (6th Cir.2003), the court found that the summary-affirmanee-without-opinion rule that renders the IJ’s decision the final agency order did not violate an individual’s due process rights. As this court specifically rejected in Denko the constitutional argument *473raised by the Vasos, there are no grounds to review the BIA’s decision.
Accordingly, the petition for judicial review is denied.